Van Brunt, P. J.:
It is apparent that the only question which was presented to the court below was as to the right of the respondents to value, for the purposes of taxation, the capital stock of the relators at other than its market value. The case of the People ex rel. Butchers, etc., Company v. Asten (100 N. Y., 597), and cases there cited, seems to settle this question, and it is not open for discussion.
The capital stock of a corporation is to be assessed at its actual value the court say, and the commissioners of taxes act judiciously in fixing such value, and they have the authority to act in accordance with their own knowledge, and with such information as they are able to obtain from the sales in the market or otherwise, by ascertaining the value of 'the property which the stock represented, and by determining the dividend earning power of the corporation.
In the-case at bar it is true that the stock sold in the market at ninety, but, as above stated, the market value is only one of the elements to be considered by the commissioners in determining the “actual value of the capital stock” of a corporation for the purposes of taxation. There is no evidence that, in the valuation of the assets, the respondents placed excessive or unwarranted value upon any of the items going to make up the aggregate, nor is any complaint made upon that ground, but the only claim advanced is that the market value was ninety, and the commissioners could not assess at a higher value. This position, as has been seen, is not well taken.
It is now claimed, however, a point which does not appear to have been raised below, that the respondents, in appraising the assets of the corporation for the purpose of determining the actual value of capital stock, appraised the real estate at $125,000 (a valuation not claimed to be in excess of its actual value), but that in making the deductions for real estate only $75,000 was allowed, and that this was error.
*412The Court of Appeals, in the case of People ex rel. Butchers, etc., Company v. Asten (supra), seems to have disposed also of this objection. In the case cited, the real estate was valued for the purpose of ascertaining the actual value of the stock at what it cost, and being assessed only at one-lialf of such cost, such assessed value only was deducted as required by law. This, the court held, was not error, as the assessment of the real estate at one-half of what it actually cost did not not affect the value of the stock, and only the assessed value could be deducted. In the case at bar, it is not claimed that the real estate was not worth the $125,000 at which it was valued, nor that there was any excessive valuation of the assets; hence no error was committed by the respondents in their assessment, and the judgment appealed from should be affirmed, with costs.
Brady and Daniels, JJ., concurred.
Judgment affirmed, with costs.